Exhibit EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into and effective as of October 28, 2009 (“Effective Date”), by and between LAPOLLA INDUSTRIES, INC., a Delaware Corporation (“Company”) and NEIL P. BURNS (“Executive”). W I T N E S S E T H: WHEREAS, Company desires to employ Executive in an executive capacity; WHEREAS, Executive desires to accept such employment with Company; and NOW THEREFORE, the parties hereto, in consideration of the premises and mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, agree as follows: 1.
